INVESTMENT BANKING AND ADVISORY AGREEMENT




AGREEMENT, made this 16th day of November 2009, between the two parties on by
and between, Zaldiva Inc., having its principal place of business at 331 E.
Commercial Blvd, Ft. Lauderdale, FL 33334 (the "Company") and Charles Morgan
Securities Inc., having its principal place of business at 120 Wall St., 16th
Fl, New York, NY 10005, hereinafter the (the "Consultant").




WHEREAS, the Company desires to retain the Consultant for consulting services in
connection with the Company's business affairs, and to assist the Company in
raising capital for the Company's business and the Consultant is willing to
undertake to provide such services as hereinafter fully set forth:




NOW, THEREFORE, the parties agree as follows:




1.

Nature of Services: The Company engages Consultant to render the following
services during the term of this agreement on a non-exclusive basis (it being
understood that Consultant is free to render the same or similar services to any
other entity selected by it).




(a)

General Advice and Assistance. Consultant shall provide:




(i)

Advice concerning on-going strategic corporate planning and long-term

investment policies, including any revision of the Company's business plan.




(ii)

Evaluation of the Company's managerial, marketing and sales

requirements.




(iii)

Advice as to potential mergers and acquisitions, whether the Company

will be

the acquiring company or the target of an acquisition.




(iv)

Advice regarding the sales of securities in private transactions.




(v)

Introductions to listed exchanges, registered securities associations'

market

participants and market-maker services for the Company's securities.




(vi)

Introductions to financial institutions and money managers.




(vii) Introductions to independent analysts that may provide third party
coverage on the Company.




(viii)

Conduct of a shareholders meeting with industry professionals.




(b)

Capital Raising. Consultant will assist the Company in attempting to raise
capital in accordance with the Company's business plan. All efforts by
Consultant will be on a best efforts basis only. The parties presently
contemplate the following:








--------------------------------------------------------------------------------

(i) An initial Private Placement ("First Offering") of equity in the amount of
$250,000 two hundred fifty thousand dollars at two cents per share ($.02) upon
terms and conditions that is mutually agreed to by the Company and Consultant.




(ii) An additional Private Placement ("Second Offering") of up to $750,000 of
convertible debt, upon mutually agreeable terms and conditions to the Consultant
and Company to commence, on a best efforts basis, in or around February 2010. It
is anticipated that this offering will be done at a twenty five percent discount
to the market price with a .02 floor and a .08 with the then current market
price.




(iii) Compensation for each of the PPM will be 'in addition to the compensation
of this agreement as set forth below, and as referenced in the applicable
Placement Agent Agreement and PPM for each and every offering.




2.

Compensation.




(i)

General Advice and Assistance. For the general advice and assistance described
in Section General Advice and Assistance. Consultant shall provide:, the
Consultant will be entitled to the compensation provided in subparagraphs
Compensation and Compensation.  The Company will pay a fee of $120,000 over
twelve months (one hundred twenty thousand dollars). This fee may be paid by the
Company in twelve equal monthly installments of ten thousand dollars payable on
the fifteenth of each month after the commencement of this Agreement. This fee
may be paid in cash or, if the Company is public at the time the fee is due, the
fee may be paid in free trading common stock at the election of the Company. If
paid with common stock of the Company then the Company will pay with common
stock having a value of 125% of the cash payment alternative, based on the
closing bid price of the common stock of the Company on the date the payment is
due. If paid with the common stock of the Company then it is agreed and
understood that the services rendered for the equity payment DO NOT include
capital raises or the making of a market in the security and comply with all
applicable rules and regulations of the SEC an FINRA.




(ii) The Company will issue to the Consultant a number of shares of its common
stock equal to 650,000 shares over the course of this agreement. 350,000 shares
are due concurrent with the signing of this agreement. 150,000 shares are to be
issued on the 90th day anniversary of this agreement (February 16, 2010) and
150,000 shares are to be issued on the 180th day anniversary of this agreement.
(May 16, 2010). It is understood that these shares are not registered and will
have a restrictive legend.




(iii) The Company will pay an engagement fee of $30,000 thirty thousand dollars
concurrent with the signing of this agreement.




(iv) The Company will offer a cash option at one penny to purchase up to
1,000,000 shares of common stock at .005 to the consultant. It is understood
that these shares are not registered and will have a restrictive legend.








--------------------------------------------------------------------------------

(b)

The compensation provided for in this Section Compensation. General Advice

and Assistance. For the general advice and assistance described in Section
General

Advice

and Assistance. Consultant shall provide:, the Consultant will be entitled to
the

compensation provided in subparagraphs Compensation and Compensation (i) and 2
(a) is in addition to, and not in lieu of, any compensation to which the
Consultant may become entitled for its capital raising efforts as described in
Section Compensation. Capital Raising. The Consultant's compensation for the
capital raising activities referred to in Section Capital Raising. Consultant
will assist the Company in attempting to raise capital in accordance with the
Company's business plan. All efforts by Consultant will be on a best efforts
basis only. The parties presently contemplate the following: shall be as set
forth in separate placement agreements and or other agreements with respect to
each transaction.  and 2 (a)(iii) and 2(a)(iv);




(i)

The Company will pay a fee of $120,000 over twelve months (one hundred twenty
thousand dollars). This fee may be paid by the Company in twelve equal monthly
installments of ten thousand dollars payable on the fifteenth of each month
after the commencement of this Agreement. This fee may be paid in cash  or, if
the Company is public at the time the fee is due, the fee may be paid in free
trading common stock at the election of the Company. If paid with common stock
of the Company then the Company will pay with common stock having a value of
125% of the cash payment alternative, based on the closing bid price of the
common stock of the Company on the date the payment is due. If paid with the
common stock of the Company then it is agreed and understood that the services
rendered for the equity payment DO NOT include capital raises or the making of a
market in the security and comply with all applicable rules and regulations of
the SEC an FINRA.




(ii) The Company will issue to the Consultant a number of shares of its common
stock equal to 650,000 shares over the course of this agreement. 350,000 shares
are due concurrent with the signing of this agreement. 150,000 shares are to be
issued on the 90th day anniversary of this agreement (February 16, 2010) and
150,000 shares are to be issued on the 180th day anniversary of this agreement.
(May 16, 2010). It is understood that these shares are not registered and will
have a restrictive legend.




(iii) The Company will pay an engagement fee of $30,000 thirty thousand dollars
concurrent with the signing of this agreement.




(iv) The Company will offer a cash option at one penny to purchase up to
1,000,000 shares of common stock at .005 to the consultant. It is understood
that these shares are not registered and will have a restrictive legend.




The compensation provided for in this Section Compensation. General Advice and
Assistance. For the general advice and assistance described in Section General
Advice and Assistance. Consultant shall provide:, the Consultant will be
entitled to the compensation provided in subparagraphs Compensation. and
Compensation. (i) and 2 (a is in addition to, and not in lieu of, any
compensation to which the Consultant may become entitled





--------------------------------------------------------------------------------

for its capital raising efforts as described in Section Compensation. Capital
Raising. The Consultant's compensation for the capital raising activities
referred to in Section Capital Raising. Consultant will assist the Company in
attempting to raise capital in accordance with the Company's business plan. All
efforts by Consultant will be on a best efforts basis only. The parties
presently contemplate the following: shall be as set forth in separate placement
agreements and or other agreements with respect to each transaction.




(c)

Capital Raising. The Consultant's compensation for the capital raising
activities referred to in Section Capital Raising. Consultant will assist the
Company in attempting to raise  capital in accordance with the Company's
business plan. All efforts by Consultant will be on a best efforts basis only.
The parties presently contemplate the following: shall be as set forth in
separate placement agreements and or other agreements with respect to each
transaction. It is anticipated that the Consultant will receive no less than the
following;




Cash compensation in an amount equal to ten percent (10%) of the aggregate
purchase price of the Equity sold to the investors, plus




(A) (ii) An additional three percent (3%) unaccountable expense allowance of the
aggregate purchase price of the equity placed by the Consultant with the
investors;




(B) Cashless Warrants to purchase a number of shares equal to 10% of the shares
issuable by the Company at an exercise price equal to 120% of the initial price
provided for the investors.  As an example if one million dollars is raised at
two cents then the cashless warrants due are Five million EXAMPLE cashless
warrants based on $ 1,000,000 being raised at .02/ share for a total of
50,000,000 shares issued for $ 1,000,000, then ten percent of the equity offered
is 5,000,000. The cashless feature is at $.024 (120% of the investors price of
$.02)




The shares issuable upon exercise of the cashless warrants referred to above
shall have piggyback registration rights for sale under the Securities Act of
1933 in accordance with a separate registration rights agreement between the
Company and the Consultant.




(ii)

For the private placement of Stock referred to in the Second Offering.




(A)

Cash compensation in an amount equal to ten percent (10%) of the aggregate
purchase price of the equity offered by the Consultant with the investor, plus




(B)

An additional three percent (3%) of the aggregate purchase price of the equity
offered by the Consultant with the investors for non-accountable expenses, plus








--------------------------------------------------------------------------------

(C) Cashless Warrants to purchase a number of shares equal to 10% of the shares
issuable by the Company at an exercise price equal to 120% of the initial price
provided for the investors




3.

Term: The term of this agreement is twelve (12) months from the date hereof with
an automatic renewal for a year if written notice for termination is not
received, by either party, 30 days prior to the termination of this agreement.




4.

Termination: Either party may terminate this agreement after the first ninety
with a written notice of termination. Any fees that are due and payable after
the termination date will not be owed or payable. Any compensation paid prior to
the date of termination will be deemed earned and paid.




5.

Responsibilities of the Company:




(a)

Provide Information. The Company shall provide the Consultant with all financial
and business information about the Company as requested by the Consultant in a
timely manner. Without limiting the generality of the foregoing, the Company
shall convert all of its financial statements to Quick Books or an electronic
format so as to review the Company's accounts for a period of no less than one
year. In addition, executive officers and directors of the Company shall at the
request of Consultant and subject to reasonable prior notice, make themselves
available for personal consultations with the Consultant and/or third party
designees.




(b)

Use of Proceeds: The Company shall appraise "use of proceeds" for each of the
offerings contemplated by this agreement in accordance with the descriptions of
the proposed use of proceeds supplied to investors in those offerings.




(d)

Notification and Approval for Equity Issuances: Until completion of the

transactions contemplated by this Agreement or the termination thereof, the
Company shall not issue any additional equity securities of any class, options,
warrants or convertible securities without written notification to the
Consultant other than the shares of common stock to be issued pursuant to
Section 2(a). Notwithstanding the foregoing, upon effectiveness of the
Registration Statement to be filed in accordance with the Registration Rights
Agreement, the Company shall have the ability to issue up to 10,000,000 shares
of common stock or options to employees, officers, directors or consultants of
the Co: Company pursuant to any stock or option plan adopted by the Board of
Directors of the Company without prior written notification and authorization of
the Consultant.




6.

Expenses: The Company shall reimburse the Consultant for actual out-of pocket
expenses including, but not limited to, facsimile, postage, printing,
photocopying, and entertainment, incurred by the Consultant. Consultant shall
obtain prior approval of the Company for any expenses to be incurred in excess
of $1,500. The Company shall reimburse  Consultant for all reasonable fees and
disbursements of the Consultant's counsel, Steve Cohen. All fees payable to such
counsel shall be agreed upon by the parties in advance but will not exceed
$15,000 for the creation of the Private Placement Memorandum to be used in the
First Offering and $15,000 for the creation of the Private Placement  Memorandum
to be used in the Second Offering. It is





--------------------------------------------------------------------------------

agreed that the attorney's fees are to be paid out of escrow from the offering.
The Company shall

also reimburse the Consultant for the costs of all pre-approved travel and
related expenses incurred by the Consultant at the request of the Company in
connection with the performance of its services hereunder. Expenses shall be due
and payable when billed and after they have been incurred. Company will pay all
fees associated with the filing of the offering with the SEC and or FINRA.




7.

Indemnification: The Company shall indemnify, defend and hold harmless the
Consultant from any kind of liabilities, of every kind, nature and description,
fixed or contingent (including, without limitation, reasonable counsel fees and
expenses in connection with any action, claim or proceeding relating to such
liabilities) arising out of the services provided hereunder, including but not
limited to, by any reason of any breach or failure of observance or performance
or untrue or incorrect statement of any term, commitment, representation,
warranty, covenant or agreement made by the Company; or by reason of negligence
of the Company regarding or in accordance with any duty, document, obligation,
responsibility, or other performance of service arising out of this transaction.
In the event that Consultant requests indenmification hereunder (the
"Indemnified Party"), Consultant shall notify the Company (the "Indemnifying
Party") with reasonable promptness of any claim asserted against it in respect
to which any Indemnifying Party may be liable under this Agreement, which
notification shall be accompanied by a written statement setting forth the basis
of such claim and the manner of calculation thereof The Indemnifying Party shall
defend any such claims, threatened or asserted, at its sole expense. The
Indemnified Party shall use legal counsel selected by the Indemnifying Party and
approved by the Indemnified Party, whose approval shall not be unreasonably
withheld, to defend any such threatened or asserted claim.




8.

Complete Agreement: This Agreement contains the entire Agreement between the
parties with respect to the contents hereof and supersedes all prior agreements
and understandings between the parties with respect to such matters, whether
written or oral. Neither this agreement, nor any term or provision hereof may be
changed, waived, discharged or amended in any manner other than by an instrument
in writing, signed by the party against which the enforcement of the change,
waiver, discharge or amendment is sought.




9.

Counterparts: This Agreement may be executed in two or more counterparts, each
of which shall be an original but all of which shall constitute but one
Agreement. facsimile signatures shall be agreed to be as originals and shall be
binding with the full force and effect as if they were original signatures.




10.

Arbitration The parties shall submit any controversy or claim arising out of or
relating to this Agreement to final and binding arbitration administered by the
NASD, and immediately after the filing of a claim as provided herein, shall
submit such dispute to mediation before the NASD; provided, however that the
proposed mediation shall not interfere with or in any way impede the progress of
the arbitration. Any such mediation or arbitration procedure shall be venued
exclusively in the New York County, New York, New York.




If injunctive or other similar provisional relief shall be required in aid of
arbitration, the aggrieved party may seek such relief from a court of competent
jurisdiction venued exclusively in New York County, New York, New York.








--------------------------------------------------------------------------------

11.

Disclosure: Any financial or other advice rendered by the Consultant pursuant to
this Agreement may not be disclosed publicly in any manner without the prior
written approval of the Consultant unless required by any court, government, or
regulatory agency. All non-public information given to the Consultant by the
Company will be treated by the Consultant as confidential information, and the
Consultant shall not make use of such information other than in connection with
its performance of this Agreement, provided, however, that Consultant may
disclose any such 'information if required by any court or governmental or
regulatory authority, board or agency. "Non-public information" shall not
include any information which (i) is or becomes generally available to the
public other than as a result of a disclosure by the Consultant; (ii) was
available to the Consultant prior to its disclosure to the Consultant by the
Company, provided that such information is not known by the Consultant to be
subject to another confidentiality agreement with another party; or (iii)
becomes available to the Consultant on a non-confidential basis from a source
other than the Company, provided that such source is not bound by a
confidentiality agreement with the Company. Consultant understands and agrees
that the Company will file an 8-K upon the execution of this agreement. The
Company will also comply with all disclosure rules and regulations.




12.

Severability: Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law. If
any provision of this agreement is held to be invalid, illegal or unenforceable
in any respect under any applicable law or rule, such invalidity, illegality or
unenforceability will not effect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.




Choice of Law: This agreement shall be governed by, construed, interpreted and
the rights of the parties determined in accordance with the laws of the State of
New York, without reference to the principles of conflicts of law.




Miscellaneous:




(e)

Responsibility All final decisions with respect to consultation, advice and
services rendered by the Consultant to the Company shall rest exclusively with
the Company, and Consultant shall not have any right or authority to bind the
Company to any obligation or commitment.




Agreed and Accepted on the date first written above:




Zaldiva Corporation




/s/Nicole Leigh

Title: President and Authorized Signatory




Charles Morgan Securities, Inc.




By:

Paul E Taboada




CHAIRMAN / CEO








--------------------------------------------------------------------------------

USE OF PROCEEDS

TO BE PROVIDED BY THE COMPANY PRIOR TO THE OFFERING.






